Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 04/14/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “detect, based on the identified at least one blind spot, at least one add-on camera attached to the exterior surface of the vehicle or an exterior surface of the trailer and configured to detect additional image data related to the identified at least one blind spot, and
combine the image data from at least some of the plurality of cameras and the additional image data from the at least one add-on camera and generate combined image data corresponding to a complete view of the surrounding environment around the vehicle and the trailer, where the closest prior art is Gali et al (US 2021/0094473 A1) and Mosenia (US 2019/0274018 A1). 
Gali et al. is directed towards a vehicular trailering assist system includes a vehicle rear backup camera disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle. A trailer hitched to the vehicle includes a trailer rear camera disposed at a rear portion of the trailer and viewing at least rearward of the trailer. The control displays at a display device in the vehicle a surround view image using an avatar of the vehicle and an avatar of the trailer. The control stitches images derived from image data captured by the vehicle rear backup camera and images derived from the trailer rear camera to provide a transparent trailer view, and the display device displays transparent trailer view video images. Responsive to the vehicle being shifted into a reverse gear, the display device automatically displays rear backup images derived from image data captured by the trailer rear camera, see abstract. 
And, Mosenia et al., which is in the same field of endeavor, discloses a system for vehicular application development is disclosed. The system includes a programmable on-board diagnostics (OBD)-connected dongle for providing computational and storage resources to a vehicle and hosting one or more applications in the vehicle. The dongle is configured to utilize one or more external devices, cloud servers, and add-on modules to provide additional resources for the applications and enable control of the applications. The dongle is implemented with a middleware that enables intended operations of the dongle, see abstract.
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 12 and 15, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486